El Juez Asociado Señor Feliberti Cintrón
emitió la opinión del Tribunal.
En este recurso se nos presenta la interrogante siguiente: ¿Qué efecto, si alguno, tiene la renuncia de la defensa de justa causa en una acción en daños iniciada al amparo de la Ley Núm. 75 de 24 de junio de 1964 (10 LPRA sec. 278 et seq.), conocida como Ley de Contratos de Distribución (Ley Núm. 75 o Ley de Contratos de Distribución), sobre una solicitud de interdicto preliminar instada bajo las disposiciones de ese estatuto?
*742I

Trasfondo fáctico y procesal

Durante 2002, la empresa Hand Innovations, Inc. (Hand Innovations) designó a Next Step Medical Co., Inc. (Next Step o recurridos) como distribuidor exclusivo en Puerto Rico de su línea de productos ortopédicos para trauma y de reparación de fracturas (Productos Ortopédicos).
En 2006 Hand Innovations vendió su línea de Productos Ortopédicos a DePuy Orthopedics, Inc. (DePuy), subsidiaria de la empresa Johnson & Johnson International (Johnson & Johnson). DePuy asumió entonces el acuerdo verbal de dis-tribución exclusiva existente entre Hand Innovations y Next Step.
En 2012, debido a su fusión con otra compañía, Johnson & Johnson se vio forzada a desligarse de su línea de Pro-ductos Ortopédicos y la vendió a Biomet, Inc. (Biomet o peticionarios).(1) Cónsono con lo anterior, el 6 de agosto de 2012, Johnson & Johnson le informó a Next Step que se veía impedida de continuar supliéndole estos productos, por lo que daba por terminada su relación de distribución.
Mediante un comunicado fechado el 11 de septiembre de 2012, Biomet notificó a los ortopedas en Puerto Rico que, a partir de 16 de agosto de 2012, proveería los productos anteriormente suministrados por DePuy. Indicó, además, que Next Step continuaría como distribuidor exclusivo de ciertos productos. A esos efectos señaló lo siguiente:
También hemos decidido continuar la relación de negocios con “Next Step Medical” para los productos de “Hand Innovations” en el mercado local. Debido a que se le ha otorgado la exclusividad en Puerto Rico a “Next Step” para estos siguientes 5 *743productos: S3, F3, DVR, DNP y la SEFS ™ por favor llame al 787-751-1631 para obtenerlos.
Durante los próximos meses, Biomet y Next Step inten-taron infructuosamente de llegar a un acuerdo de distribu-ción por escrito.
Entre tanto, el 12 de abril de 2013, Next Step y sus ac-cionistas en su capacidad individual, presentaron una De-manda contra los peticionarios, aduciendo menoscabo o ter-minación de su relación de distribución exclusiva en violación a la Ley Núm. 75 (Primera Causa de Acción); in-cumplimiento de contrato (Segunda Causa de Acción); inter-ferencia torticera (Tercera Causa de Acción), así como cons-piración y daños y perjuicios (Cuarta Causa de Acción) (Acción Civil bajo la Ley Núm. 75, KAC2013-0275).(2) Next Step solicitó, además, un injunction preliminar, según provisto en el Art. 3-A de la Ley Núm. 75 (10 LPRA sec. 278b-1) (Art. 3-A).(3)
El 20 de mayo de 2013, Biomet informó a Next Step que daba por terminada la relación, efectivo el 20 de junio de 2013. Explicó que le había permitido vender sus productos provisionalmente sujeto a negociaciones de buena fe para lograr un acuerdo de distribución mutuamente satisfactorio, pero esto había resultado imposible. Asimismo, aludió al su-puesto pobre desempeño de Next Step como distribuidor. En esa misma fecha instituyó un proceso de sentencia declara-toria contra Next Step mediante el cual solicitó al tribunal determinar que no existía relación de distribución entre ellos. En la alternativa, reclamó que tenía justa causa para terminar la relación de distribución (Sentencia Declaratoria o Acción Civil KAC2013-378).
*744En el caso instado mediante la Ley Núm. 75, Acción Civil KAC2013-0275, el Tribunal de Primera Instancia inicial-mente señaló vista de injunction preliminar para el 29 de mayo de 2013. No obstante, posteriormente la dejó sin efecto a solicitud de los recurridos para darles una oportunidad a las partes de llegar a un acuerdo disponiendo del pleito. A falta de una transacción, el 21 de mayo de 2013, los recurri-dos nuevamente instaron al foro primario a señalar la vista de interdicto preliminar. La vista se pautó nuevamente para el 3 de julio de 2013. Sin embargo, el 2 de julio de 2013 los procedimientos quedaron paralizados debido a una solicitud de traslado del caso al Tribunal de Distrito Federal de Puerto Rico presentada por Biomet dos días antes.(4)
El 22 de octubre de 2013 el foro federal devolvió Cremand) la Acción Civil KAC2013-0275 al tribunal estatal por falta de jurisdicción, por no existir diversidad de ciudadanía en-tre las partes. A base de ello, el 1 de noviembre de 2013, los recurridos reactivaron su solicitud de vista de injunction preliminar ante el Tribunal de Primera Instancia.
Una vez devuelta la Acción bajo la Ley Núm. 75 al tribunal local, el 5 de noviembre de 2013, el Tribunal de Primera Instancia reabrió el proceso y señaló la vista de injunction preliminar para el 15 de noviembre de 2013.
En la vista de 15 de noviembre de 2013 se discutieron una serie de asuntos procesales. Dado que los testigos de la parte peticionaria residían fuera de Puerto Rico y que la CPA Doris Barroso, perito de Next Step, no estaba disponible en esa fecha, se pospuso la vista de injunction preliminar para los días 17, 21, 24 y 29 de enero de 2014.
*745El 7 de enero de 2014, los peticionarios sometieron una Moción Renunciando a Defensa de Justa Causa y Tornando Descubrimiento de Prueba Notificado Académico, Solicitud de Vista de Daños Expedita Tornando Vista de Injunction Preliminar Provisional Académica También. Plantearon, en esencia, que renunciaban a su defensa de justa causa para evitar los costos asociados al descubrimiento de prueba cursado por Next Step. A base de ello, entendieron que correspondía calendarizar el juicio en su fondo de forma expedita para adjudicar los daños conforme a la Ley Núm. 75. Igualmente argumentaron que no existía razón para emitir un injunction pendente lite dado el corto lapso de tiempo previo a la celebración del juicio en su fondo.
El 17 de enero de 2014, tras escuchar los argumentos pertinentes, el Tribunal de Primera Instancia dejó sin efecto la vista de injunction preliminar y fijó fecha límite para que las partes sometieran sus posiciones respecto al efecto en la petición de interdicto de la renuncia de los peticionarios a la defensa de justa causa.
Posteriormente, mediante Resolución de 11 de febrero de 2014, el Tribunal de Primera Instancia declaró “no ha lugar” el remedio provisional solicitado por los recurridos. Indicó que el mecanismo provisto en el Art. 3-A está dispo-nible únicamente mientras se dilucida si existe o no justa causa para terminar una relación de distribución. Razonó que, una vez el principal renuncia a la defensa de justa causa, solo resta determinar la cuantía de los daños oca-sionados al distribuidor, si alguno. “Dicho de otro modo, este Tribunal concluye que el remedio interdictal solicitado por la parte demandante se ha tornado académico, por lo que la celebración de una vista de injunction preliminar resulta innecesaria”. Resolución de 11 de febrero de 2014 del Tribunal de Primera Instancia en la Acción Civil KAC2013-0275, pág. 7 (Ap. 806).
*746El 3 de abril de 2014, la parte recurrida acudió ante el Tribunal de Apelaciones donde cuestionó la denegatoria de su solicitud de injunction preliminar.
El 30 de mayo de 2014, el Tribunal de Apelaciones re-vocó la determinación del foro primario. Resolvió que, a base de la política pública esbozada en la Ley Núm. 75 y a la interpretación liberal a favor del distribuidor consig-nada en el estatuto, una vez la parte peticionaria renunció a la defensa de justa causa, el Tribunal de Primera Instan-cia venía obligado a conceder el remedio provisto en el Art. 3-A. Procedió entonces a emitir una orden de interdicto pendente lite.
Inconforme, Biomet recurrió ante este Foro y planteó los errores siguientes en apoyo a su recurso:(5)
1. Erró el Tribunal de Apelaciones al conferir un injunction preliminar sin la celebración de vista, sin fijar fianza, y sin el detalle que requiere la Regla 57.5 de Procedimiento Civil.
2. Erró el Tribunal de Apelaciones al determinar que procede el remedio provisional bajo la Ley Núm. 75 cuando no existe controversia sobre si hubo justa causa para la terminación.
El 31 de octubre de 2014, expedimos el auto de certiorari en reconsideración. Veamos.

II


Ley Núm. 75

La Ley Núm. 75 persigue corregir la práctica arbitraria utilizada por ciertas empresas de descontinuar sin causa su relación de distribución con entidades en Puerto Rico una vez éstas han desarrollado un mercado propicio para los productos o servicios que son objeto de distribu-ción, y de esta manera aprovecharse injustamente de la *747labor realizada por el distribuidor.(6) Para ello se estableció un mecanismo que le garantiza a los distribuidores el pago de los gastos en que se incurrió en desarrollar un mercado para los productos o servicios en cuestión, así como la plus-valía generada como parte de esa gestión. P.R. Oil v. Dayco, 164 DPR 486 (2005); Cobos Liccia v. DeJean Packing Co., Inc., 124 DPR 896 (1989);(7) Systema de P.R., Inc. v. Interface Int’l, 123 DPR 379 (1989).
Conforme el esquema estatutario, únicamente se le per-mite al principal terminar la relación sin incurrir en res-ponsabilidad económica cuando tiene justa causa para ello,(8) según el término aparece consignado en la ley.(9) El retiro total del mercado de Puerto Rico también puede considerarse justa causa siempre que: el principal no haya intentado aprovecharse de los negocios del distribuidor; la decisión sea resultado de una negociación fallida respecto a términos esenciales del contrato, y se le notifique oportunamente al distribuidor. Medina & Medina v. Country Pride Foods, 122 DPR 172 (1988).
El estatuto igualmente fija una serie de limitaciones contractuales para este tipo de negocio, así como presun*748ciones a favor del distribuidor con el fin de impedirle al principal el uso de subterfugios para valerse de la defensa de justa causa y de este modo obviar su responsabilidad legal.(10)
Esta disposición estatutaria encarna una importante política pública en un renglón significativo de la economía en Puerto Rico, al reducir la desventaja del poder negociador de las empresas locales ante la superioridad económica de los principales en la relación de distribución.
La inclusión del aludido estatuto a nuestro ordenamiento tuvo el propósito de armonizar los intereses y nivelar las condicio-nes de contratación de dos partes económicamente dispares, que se encuentran vinculadas por una relación de índole co-mercial que involucra la distribución. Ello, con el fin de lograr una razonable estabilidad en las relaciones de distribución en Puerto Rico y erradicar ciertas prácticas que, más allá de con-tribuir con la estabilidad económica, inciden sobre las expec-tativas legítimas que las partes vinculadas respectivamente ostentan. Next Step Medical v. Bromedicon et al., 190 DPR 474, 488 (2014). Véase, además, Medina & Medina v. Country Pride Foods, supra.
Según reflejado en la exposición de motivos que reproducimos a continuación, la Legislatura entendió que, por su trascendencia en el bienestar económico del país, era necesario actuar para detener estas prácticas arbitrarias, contrarias a los convenios existentes entre las partes, que operaban en detrimento de las empresas locales:
El Estado Libre Asociado de Puerto Rico no puede permane-cer indiferente al creciente número de casos en que empresas domésticas y del exterior, sin causa justificada, eliminan sus distribuidores, concesionarios, o agentes, tan pronto como és-tos han creado un mercado favorable y sin tener en cuenta sus intereses legítimos.
La Asamblea Legislativa de Puerto Rico declara que la ra-zonable estabilidad en las relaciones de distribución en Puerto Rico es vital a la economía general del país, al interés público *749y al bienestar general, y en el ejercicio del poder policial, con-sidera necesario reglamentar, en lo pertinente, el campo de dichas relaciones, para evitar los abusos que ciertas prácticas ocasionan. 1966 Leyes de Puerto Rico 348.
A. Remedio interdictal de la Ley Núm. 75 (Art. 3-A)
La Ley Núm. 75 se enmendó en 1971 para insertar el Art. 3-A con el propósito de autorizar expresamente la con-cesión de remedios provisionales en casos iniciados por distribuidores al amparo de la Ley Núm. 75. La enmienda surgió en respuesta al caso Felix A. Rodríguez, Inc. v. Bristol-Myers Co., 281 F.Supp. 643 (D. PR 1968), donde el Tribunal de Distrito Federal se declaró sin autoridad para obligar a las partes a continuar su relación de distribución pendente lite. Véase: Next Step Medical v. Bromedicon et al., supra; Systema de P.R., Inc. v. Interface Int’l, supra.
El Art. 3-A dispone:
En cualquier pleito en que esté envuelta directa o indirecta-mente la terminación de un contrato de distribución o cual-quier acto en menoscabo de la relación establecida entre el principal o concedente y el distribuidor, el tribunal podrá con-ceder durante la pendencia del pleito, cualquier remedio provisional o medida de naturaleza interdictal para hacer o desis-tir de hacer, ordenando a cualquiera de las partes o a ambas a continuar, en todos sus términos, la relación establecida me-diante el contrato de distribución, y/o a abstenerse de realizar acto u omisión alguna en menoscabo de la misma. En todo caso en que se solicite el remedio provisional aquí provisto el tribunal considerará los intereses de todas las partes envueltas y los propósitos de política pública que informa este capítulo. (Énfasis nuestro). 10 LPRA sec. 278b-1.
Entre otras alternativas, esta disposición permite a los tribunales restablecer provisionalmente la relación de distribución pendente lite en un litigio relacionado al menoscabo o terminación del vínculo contractual. De esta manera, los términos del acuerdo de distribución podrán continuar vigentes mientras el tribunal tiene bajo su consideración los méritos de la reclamación. Next Step Medical *750v. Bromedicon et al., supra; Systema de P.R., Inc. v. Interface Int’l, supra.
El historial del Art. 3-A arroja luz sobre el propósito de esta enmienda. La Legislatura entendió que, debido a la marcada diferencia económica entre el principal y el distri-buidor, la remuneración provista en la Ley Núm. 75 podría resultar insuficiente para un distribuidor enfrentar la ter-minación o el menoscabo a su relación, durante el tiempo que se prolongara el caso. Por lo tanto, resultaba necesario contar con alternativas judiciales que, dependiendo de las circunstancias, forzaran ya fuese la continuidad de la relación o paralizaran aquellas interferencias indebidas du-rante el curso del litigio. Next Step Medical v. Bromedicon et al., supra; Systema de P.R., Inc. v. Interface Int’l, supra.
A esos efectos, el Informe de la Comisión de Industria y Comercio del Senado sobre el P. de la C. 1275 y el P. del S. 943 (25 Diario de Sesiones de la Asamblea Legislativa (Senado), 830-831 (1971)), destacó lo siguiente:
El P. de la C. 1275 es, sin duda, otra de las medidas que contribuyen a evitar que se frustren los propósitos de la repe-tida Ley núm. 75 de 1964.
La experiencia demuestra que la concesión de remedios pro-visionales mientras se dilucidan los pleitos que se suscitan bajo la susodicha Ley núm. 75 de 1964, es esencial para evitar se torne académica la protección que dicho estatuto ofrece.
Con la aprobación de la medida en cuestión quedaría clara-mente establecida la discreción de los tribunales para otorgar remedios provisionales y así evitar se realicen actos que po-drían producir daños irreparables mientras se dilucida si existe o no, justa causa para la terminación de la relación contractual. 25 Diario de Sesiones de la Asamblea Legislativa (Senado) 831 (1971).
Por su parte, el Informe Conjunto de las Comisiones de Planificación, Comercio e Industria y de Gobierno de la Cámara de Representantes sobre el P. de la C. 1275 (25 Diario de Sesiones de la Asamblea Legislativa (Cámara) 1207 (1971)), expuso lo siguiente en lo pertinente:
Considerados los propósitos de la política pública que persi-*751gue el estatuto, que son precisamente los de proteger al comer-ciante puertorriqueño, es evidente que urge aclarar el texto de la ley a fin de disipar cualquier duda sobre las facultades de nuestros tribunales para conceder remedios provisionales en pleitos sobre contratos de distribución. Consideramos que me-diante una orden de remedio provisional se pueden evitar se-rios disloques en negocios establecidos, y el consiguiente des-empleo de numerosos empleados. Además, con este recurso judicial, se permitirá al distribuidor puertorriqueño un tiempo razonable para gestionar otras representaciones.
A base de lo anterior, podemos colegir que, a través del Art. 3-A se trata de evitar que el distribuidor, abrumado por las pérdidas y el peso económico del litigio, se vea obligado a ceder sus derechos estatutarios ante su oponente, y de este modo el estatuto pierda su efectividad. Se pretende asegurar que la reclamación prosiga hasta su desenlace final y vindicar la política pública que promueve la Ley Núm. 75.
Es menester distinguir entre los principios que gobiernan el injunction tradicional de aquellos que tutelan el interdicto provisto en el Art. 3-A. El injunction clásico se rige por la Regla 57.3 de Procedimiento Civil, 32 LPRA Ap. V, y las disposiciones correspondientes del Código de Enjuiciamiento Civil, 32 LPRA sec. 3521 et seq., mientras que el interdicto estatutario proviene de un mandato legislativo expreso.(11) El primero tiene su origen en la equidad y va dirigido esencialmente a atender situaciones donde no existe otro remedio adecuado en ley para atender los perjuicios que enfrenta una persona. Por su parte, el remedio *752interdictal de la Ley Núm. 75 responde a circunstancias particulares que la Legislatura ha entendido ameritan atención especial. Véase Next Step Medical v. Bromedicon et al., supra.
En el proceso de solicitar el remedio provisional autorizado por el Art. 3-A, el reclamante inicialmente está obli-gado a presentar prueba que demuestre prima facie su condición de distribuidor. Ello obedece a que no pueden reclamarse los beneficios contemplados en la Ley Núm. 75 de no existir una relación de principal-distribuidor. Cobos Liccia v. DeJean Packing Co., Inc., supra.
El Art. 3-A cualifica su aplicación en función de dos criterios esenciales que deben guiar el análisis del tribunal en el proceso de resolver si debe conceder algún remedio interdictal en un caso instado al amparo de la Ley Núm. 75. Cónsono con tal mandato, el juzgador deberá balancear los intereses de las partes en el litigio, conjuntamente con el cumplimiento con la política pública que reviste la Ley Núm. 75.(12)
Acorde a los designios del Art. 3-A, el reclamante deberá presentar suficiente prueba que demuestre la magnitud de los perjuicios que estará sujeto a padecer de no concederse el injunction preliminar. En consonancia con lo anterior, podrá establecer que su reclamación se tornaría académica de no continuar vigente pendente lite el vínculo comercial. Le corresponde igualmente probar cómo se verían frustrados los intereses protegidos por la Ley Núm. 75, si no se le permite permanecer como distribuidor hasta tanto concluya el trámite judicial.
Por su parte, el principal tendrá oportunidad de defender su posición, si es que se opone al remedio interdictal *753solicitado. La obligación de tomar en consideración los intereses de las partes según dispuesto en el Art. 3-A, implica necesariamente contrastar los daños reclamados por el distribuidor con aquellos que trae a colación el principal. También podrá allegar prueba de cómo, en su caso particular, conceder el injunction preliminar estaría reñido con la política pública que promueve el estatuto.
Los criterios esbozados deben aplicarse de manera flexible adaptándose a cada situación. El tribunal, en su sana discreción, y guiado por la liberalidad que rige la interpretación de las disposiciones de la Ley Núm. 75, evaluará la evidencia presentada para determinar si, en efecto, se justifica obligar a las partes a continuar su relación de distribución hasta tanto concluya el litigio.(13)
Por otro lado, el término justa causa es una de-fensa expresamente establecida en la Ley Núm. 75. Por ser una defensa afirmativa, es renunciable. El efecto práctico de abandonar ésta es admitir que se terminó o interfirió indebidamente con la relación de distribución sin que me-diara alguna de las justificaciones provistas en la Ley de Contratos de Distribución. Como resultado, el principal viene obligado a responder civilmente de aquellos daños que el distribuidor pueda establecer en su día.
Para propósitos de este recurso, a base de la aceptación de Biomet, no existe controversia que el vínculo comercial entre las partes se rompió sin que mediaran razones legal-mente válidas para ello. Surge entonces la interrogante de *754si, bajo estas circunstancias, el tribunal podía dictar un interdicto preliminar, obligándoles a continuar su relación comercial hasta que se adjudicasen los daños que le corres-ponden al distribuidor según la Ley Núm. 75, sin antes considerar los criterios postulados en el Art. 3-A.
B. Discusión
La reclamación por infracción a la Ley de Contratos de Distribución constituye una acción reparadora en daños que persigue la reivindicación económica por conducta torticera. La propia ley establece los factores que se han de tomar en consideración para garantizar una indemniza-ción apropiada que compense las gestiones del distribuidor en abrir y desarrollar un mercado para los productos o ser-vicios de los que se trate.
De otra parte, el remedio interdictal responde a unos criterios específicos insertados en la Ley Núm. 75 con el propósito deliberado de resguardar los derechos del distri-buidor por un periodo de tiempo limitado. Son los intereses de las partes y la protección de la política pública que in-forma el estatuto los que rigen su uso.
Según surge de lo anterior, la justa causa y el interdicto provisional representan dos esquemas separados consignados en un mismo estatuto. A pesar de que ambos se complementan en aras de implementar la política pública que persigue la Ley Núm. 75, cada uno sirve a un propósito diferente y cuenta con requisitos particulares.
La justa causa se establece como una defensa a la acción en daños provista en la Ley de Contratos de Distribución. El estatuto define la conducta o los eventos que cualifican como tal. Corresponde al principal en la relación probar la existencia de alguno de ellos para poder eludir la respon-sabilidad impuesta por la Ley Núm. 75.
Ahora bien, el interdicto provisional opera estricta-mente como mecanismo de transición hasta que el litigio *755culmine. Tiene como propósito evitar que, al retirarle o me-noscabar el derecho a vender los productos o servicios co-rrespondientes, los negocios del distribuidor se desangren y colapsen económicamente.
Sin embargo, este remedio no opera automáticamente. Por el contrario, despuntan unos requisitos estatutarios que exigen que cada parte pruebe cómo sus intereses se verán perjudicados de concederse o negarse el remedio, a la vez que se afectan las consideraciones de política pública que impone la Ley Núm. 75. Así pues, corresponde al distribui-dor agraviado probar el impacto negativo en sus operaciones comerciales a causa del menoscabo o la terminación de la distribución, según sea el caso, para poder obtener un injunction a su favor. Por su parte, el principal que se oponga, debe hacer lo propio, ya sea atacando la validez de los argumentos presentados por el promovente o aportando prueba del detrimento que sobrevendrá a sus negocios, productos, o servicios, de obligarlo a mantener la relación pendente lite. Véase Systema de PR v. Interface Int’l, supra. Una vez las partes expongan sus respectivas posiciones, el juzgador deberá evaluarlas balanceando los intereses de cada una de ellas a la luz de los propósitos que informan esta legislación de índole socioeconómica para poder tomar una decisión informada.
Es preciso señalar que, el remedio interdictal no se torna académico por el simple hecho que el principal admita su responsabilidad al reconocer la inexistencia de justa causa. A pesar que según este supuesto se limita el caso a la deter-minación de daños, no hay certeza de cuándo tendrá lugar esa adjudicación. En este sentido, previo a celebrar la vista de daños, las partes habitualmente necesitarán llevar a cabo descubrimiento de prueba, además de preparar infor-mes periciales, que validen sus respectivas posiciones ati-nentes a las pérdidas económicas resarcibles conforme a la Ley Núm. 75. De igual manera, pueden surgir dilaciones en el trámite del caso por otras razones. Entre tanto, las ope-raciones del distribuidor pueden continuar deteriorándose irremediablemente.
*756De igual forma, el hecho de que eventualmente se in-demnice al distribuidor por sus gestiones en desarrollar un mercado, no elimina la posibilidad que, entre tanto, sufra daños irreparables. En algunos casos, las compensaciones que puedan serle adjudicadas, no atienden adecuadamente aquellos perjuicios intermedios de naturaleza inmediata resultantes de la terminación o el menoscabo de la relación. Incluso, cabe la posibilidad de que la acción in-demnizatoria se torne académica debido a que la empresa no tenga la capacidad económica para enfrentar un litigio si no recibe pendente lite los productos e ingresos prove-nientes de la distribución o que se ponga en peligro la sol-vencia y estabilidad de la entidad comercial. Véase Systema de PR, Inc. v. Interface Int’l, supra.
Por último, el remedio que contempla el Art. 3-A es provisional. No se trata de una relación forzada a perpetuidad. El mecanismo provisto por este articulado, no implica obligar a un principal a mantenerse en una relación de distribución indeseada ad perpetuara. El propio es-tatuto limita su aplicación a un término de tiempo definido. Así pues, expresamente dispone que el tribunal podrá conceder cualquier medida interlocutoria “durante la pendencia del pleito”. Más importante aún, este remedio no se concede mecánicamente. Es necesario cumplir con los criterios impuestos en el Art. 3-A para poder justificar la continuidad temporera de la relación comercial.
Advertimos, además, que no por ello se deja al principal en estado de indefensión. Según explicamos, el régimen pautado exige que, previo a tomar una decisión respecto al injunction temporero, igualmente se tomen en considera-ción los intereses del principal.
No vemos razón para descartar mecánicamente el uso del remedio interdictal provisional meramente porque el principal haya aceptado que no medió justa causa para ce-sar la relación de distribución. Aunque pueden coincidir en algunos aspectos, por su naturaleza particular, los criterios establecidos en el Art. 3-A funcionan independientes del *757resultado de una acción por violación a la Ley Núm. 75. Cada una de estas disposiciones estatutarias persigue ob-jetivos propios aunque sirvan una política pública común.
Concluimos pues, que el remedio interdictal pro-visto en la Ley Núm. 75 no está atado a la determinación de justa causa. Sancionar esta interpretación frustraría los designios de la Ley de Distribución y tornaría inoperante el Art. 3-A. Los remedios provisionales decretados estatutariamente no están limitados a la etapa de determinación de responsabilidad del litigio. Según mencionamos, los daños pendente lite pueden extenderse igualmente mientras el tribunal tiene bajo su consideración los méritos de las cuantías reclamadas.
En el caso que nos ocupa, nunca se le brindó a las partes la oportunidad de presentar prueba para sostener sus res-pectivas posiciones en torno al interdicto preliminar solicitado. Consiguientemente, el tribunal no tuvo ocasión de conciliar sus respectivos intereses a la luz de la política pública que tutela el estatuto. El foro primario entendió que, una vez admitida la ausencia de justa causa, no exis-tía fundamento legal para considerar los méritos de la so-licitud de interdicto preliminar. Por su parte, el Tribunal de Apelaciones llegó a la conclusión opuesta. Determinó que, a base de la admisión del peticionario, procedía el in-terdicto pendente lite sin trámite ulterior alguno y sin que Biomet se allanara a su expedición.
Erró, por lo tanto, el Tribunal de Apelaciones al conceder el remedio interdictal provisional en este caso, sin que antes se celebrase una vista donde las partes tuviesen la oportunidad de aportar prueba de cómo se verían afectados sus respectivos intereses de no concederse, a la luz de los propósitos que inspiran la Ley Núm. 75 y en cumplimiento con el mandato expreso del Art. 3-A de dicho estatuto.(14)
*758III

Conclusión

Conforme a lo anterior, se revoca la Sentencia del Tribunal de Apelaciones de 30 de mayo de 2014, mediante la cual concedió el remedio interdictal provisional en este caso. En la eventualidad de que Next Step continúe interesado en tramitar el “injunction pendente lite”, el Tribunal de Pri-mera Instancia deberá señalar una vista a tales efectos lo más pronto posible para evaluar los méritos de su solicitud a la luz de los criterios provistos en el Art. 3-A, según discutido.
En lo concerniente a la Primera Causa de Acción de la Segunda Demanda Enmendada,(15) únicamente resta el trámite judicial relacionado a los daños reclamados por Next Step según la Ley Núm. 75. Ya que la parte peticionaria renunció a su defensa de justa causa para terminar el contrato de distribución en cuestión, procede que el Tribunal de Primera Instancia señale la celebración de la correspondiente vista de daños a la brevedad posible.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez no intervino.

 A pesar que en la Demanda se mencionan cuatro entidades diferentes que llevan el nombre “Biomet”, para efectos de este recurso, denominamos a los peticio-narios colectivamente “Biomet” o “peticionarios”.


 Únicamente la Primera Causa de Acción promovida por Next Step Medical Co., Inc. (Next Step) contra los peticionarios es objeto de este recurso. El resto de las reclamaciones fueron desestimadas a nivel de instancia. El Tribunal de Apelaciones confirmó la desestimación y posteriormente denegamos la expedición del recurso instado por los recurridos. Next Step Medical Co., Inc., et al. v. Biomet Inc., et al., Núm. CC-2015-0455.


 Next Step enmendó su Demanda en dos ocasiones posteriores, la última vez el 19 de junio de 2013. Los peticionarios fueron emplazados el 24 de junio de 2013.


 En lo concerniente a la solicitud de sentencia declaratoria, Acción Civil KAC2013-378, el 3 de julio de 2013 Next Step contestó la Demanda, presentó Recon-vención y Demanda contra Tercero, así como una Moción Urgente Solicitando Injunction Preliminar bajo el Art. 3-A de la Ley Núm. 75, y Solicitando Señalamiento Urgente de Vista.
No obstante, por considerar los dos procesos íntimamente relacionados, el 11 de julio de 2013 el Tribunal de Primera Instancia desestimó sin peijuicio la acción de Sentencia Declaratoria a base del traslado de la Acción Civil KAC2013-0275 al foro federal.


 Por estar entrelazados, discutiremos ambos errores en conjunto. No obstante, dada nuestra determinación de hoy, se torna innecesario atender los cuestionamien-tos relacionados a la fijación de fianza y si eran o no adecuados los términos de la orden de interdicto preliminar, según contenidos en el primer error señalado.


 Dos años más tarde de promulgada, se modificaron ciertos términos de la Ley Núm. 75 mediante la Ley Núm. 105 de 23 de junio de 1966. En esta ocasión se flexibilizaron los conceptos “distribuidor” y “contrato de distribución” comprendidos en el estatuto. Se prohibió, además, la reducción o el menoscabo de la relación de distribución sin causa justificada.


 Véanse: Oliveras, Inc. v. Universal Ins. Co., 141 DPR 900, 915 esc. 14 (1996) (“[L]a Ley Núm. 21 de 5 de diciembre de 1990 (10 LPRA sec. 279 et seq.) revocó legislativamente los casos Roberco, Inc. y Colón v. Oxford Inds., Inc., [122 DPR 115, 131-132 (1988)] y Cobos Liccia v. De Jean, Packing Co., Inc., 124 DPR 896 (1989)], en el sentido de que los representantes de ventas no son distribuidores protegidos por la Ley Núm. 75 [...] Dicha legislación amplió a los representantes de ventas las protecciones que la Ley Núm. 75, [...] le reconoce a los distribuidores. Sin embargo, la definición de distribuidor discutida en ambos casos continúa vigente”). (Énfasis en el original).


 Art. 2 de la Ley Núm. 75 (10 LPRA sec. 278a).


 El Art. 1(d) de la Ley Núm. 75 (10 LPRA sec. 278(d), define justa causa de la manera siguiente:
“Incumplimiento de alguna de las obligaciones esenciales del contrato de distri-bución, por parte del distribuidor, o cualquier acción u omisión por parte de éste que afecte adversamente y en forma sustancial los intereses del principal o concedente en el desarrollo del mercado o distribución de la mercancía o servicios”.


 Art. 2-A de la Ley Núm. 75 (10 LPRA sec. 278a-1), adicionado mediante la Ley Núm. 81 de 13 de julio de 1988.


 Jurisprudencialmente hemos identificado los siguientes criterios rectores para disponer de las solicitudes de injunction preliminar tradicional:
“[...] (1) [l]a naturaleza de los daños que puedan ocasionársele a las partes de concederse o denegarse el recurso; (2) su irreparabilidad o la existencia de un reme-dio adecuado en ley; (3) la probabilidad de que eventualmente la parte promovente prevalezca al resolverse el litigio en su fondo; (4) la probabilidad de que la causa se tome académica de no concederse el injunction, y (5) el posible impacto sobre el interés público del remedio que se solicita”. (Escolio omitido). Next Step Medical u. Bromedicon et al., 190 DPR 474, 487 (2014). Véanse, además: Asoc. Vec. V. Caparra v. Asoc. Fom. Educ., 173 DPR 304 (2008); Misión Ind. P.R. v. J.P. y A.A.A., 142 DPR 656 (1997).
La Regla 57.3 de Procedimiento Civil, 32 LPRAAp. V, recoge estas directrices a la vez que adiciona los requisitos de diligencia y buena fe.


 Aunque el uso de los criterios tradicionales del injunction preliminar no está completamente vedado en el proceso de examinar solicitudes de remedios provisionales al amparo de la Ley Núm. 75, éstos podrán utilizarse, en la medida que resulten útiles y pertinentes, siempre condicionados, en primera instancia, por los prin-cipios rectores pautados en el Art. 3-A. Por su naturaleza estatutaria, estos dos postulados rigen eminentemente el análisis relativo al remedio interdictal. Next Step Medical v. Bromedicon et al., supra.


 De acuerdo con los propósitos que la inspiran, el Art. 4 de la Ley Núm. 75 dispone, específicamente, para que sus preceptos se interpreten liberalmente a favor del distribuidor.
“Las disposiciones del presente capítulo son de orden público y, por lo tanto, los derechos que tales disposiciones determinan no pueden renunciarse. Este capítulo, por ser de carácter reparador, deberá interpretarse liberalmente para la más eficaz protección de tales derechos; en la adjudicación de las reclamaciones que surjan a su amparo, los tribunales de justicia reconocerán los referidos derechos a favor de quien efectivamente tenga a su cargo las actividades de distribución, no empece las estruc-turas o mecanismos corporativos o contractuales que el principal o concedente pueda haber creado o impuesto para encubrir la verdadera naturaleza de la relación establecida”. (Énfasis nuestro). 10 LPRA sec. 278c.


 La vista tiene como propósito permitir a las partes presentar evidencia sobre aquellos eventos relevantes al trámite en los que están en desacuerdo. Torres Ponce v. Jiménez, 113 DPR 58, 60 (1982). “Por eso, se ha resuelto que es innecesario *758celebrar una vista evidenciaría como requisito previo para emitir un injunction pre-liminar cuando no existen controversias de hechos materiales”. AMPR et als. v. Sist. Retiro Maestros II, 190 DPR 88, 90 (2014).


 Véase esta Opinión, pág. 743.